

Exhibit 10.1


Amendment to the
EMPLOYEE MATTERS AGREEMENT
by and between
CONOCOPHILLIPS and PHILLIPS 66,
dated as of April 26, 2012


WHEREAS, ConocoPhillips, a Delaware corporation (“COP”), and Phillips 66, a
Delaware corporation (“Phillips 66”), entered into that certain Employee Matters
Agreement, dated as of April 26, 2012 (the “EMA”); and


WHEREAS, COP and Phillips 66 reserved the right under Section 13.9 to amend the
EMA by an instrument in writing signed on behalf of each of COP and Phillips 66;


NOW, THEREFORE, COP and Phillips 66 do hereby amend Section 5.2(b)(v) of the
EMA, effective December 5, 2012, by replacing the fourth and fifth sentences
thereof with the following two sentences which shall read as follows:


“Such earnings or losses shall be determined by combining (x) the actual rate of
return of the COP Pension Plan for the period commencing on the Distribution
Date and ending on the last date prior to the Final Transfer Date for which
actual performance data is available from the COP Pension Plan trustee (the
“Latest Actual Performance Date”), and (y) the estimated rate of return of the
COP Pension Plan (the “Estimated Return”) for the period commencing on the day
following the Latest Actual Performance Date and ending on the date that is as
close as administratively practicable to the Final Transfer Date. The Estimated
Return shall be based on the following amounts: (1) actual market value of
assets for the COP Pension Plan as of the Latest Actual Performance Date; (2)
daily market values from the COP Pension Plan trustee for those assets that are
directly held in custody by the trustee; (3) daily market values from commingled
funds that provide daily valuation for fund units owned by the COP Pension Plan;
and (4) estimated daily market values for commingled funds that do not provide
daily valuation for fund units owned by the COP Pension Plan, with such
estimated daily market values based on the performance of the benchmark index
for that specific commingled fund.”




[Signature Page Follows]

Page 1 of 2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, COP and Phillips 66 have each caused this Amendment to be
executed in their names by a duly authorized officer as of the date first
written above.




CONOCOPHILLIPS
By:
/s/ J.W. Sheets
 
Name:
J.W. Sheets
 
Title:
Chief Financial Officer
 
 
 
 
 
 
PHILLIPS 66
By:
/s/ Brian Wenzel
 
Name:
Brian Wenzel
 
Title:
VP & Treasurer



                

Page 2 of 2